Citation Nr: 1522023	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This case comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a Board hearing by videoconference.  The record indicates that he cancelled the hearing.  Thus, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a notice of disagreement received in June 2009, the Veteran requested that his appeal be reviewed by a Decision Review Officer (DRO) with a personal hearing.  An August 2010 statement from the Veteran's representative reflects the Veteran's request for a de novo review by a DRO.  In an August 2010 statement of the case, a DRO reviewed the Veteran's case.  However, while he withdrew his hearing request to appear before the Board, which appears to be due to his incarceration, there is no indication that the Veteran was afforded a DRO hearing or that he withdrew his request for a DRO hearing.  To ensure due process, the Veteran should be scheduled for a hearing before a DRO at the RO.

Specific to the low back disability, the Veteran stated that he hurt his low back in service dealing with tanks and spent 5 days in the hospital.  A June 1980 service treatment record shows complaints of low back pain for five days after lifting a heavy object.  The Veteran denied a prior history of back problems.  Examination revealed normal range of motion and no tenderness.  He was diagnosed with a low back sprain.  X-rays were negative.  There were no further complaints.  At a May 1982 separation examination, he denied any recurrent back pain and evaluation of the spine was normal.

Post-service evidence shows that the Veteran injured the low back in a work-related accident in May 2001 when he felt a pop followed by severe pain.  An MRI reportedly showed degenerative changes at L4-5, disc herniation, and stenosis.  He underwent surgery in October 2001.  A February 2009 VA medical record shows a history of low back pain for the past 25 years, or since about the mid-1980s.  

As it is unclear to the Board whether the Veteran had low back problems related to the in-service injury prior to the 2001 work-related injury, he should be afforded a VA examination to obtain an opinion on the matter.

Prior to the examination, any outstanding medical records should be obtained.  In an authorization form received in October 2014, the Veteran indicated that he received treatment at the Houston VA Medical Center from 2007 to 2011.  As the record only contains VA treatment notes from October 2008 through May 2009, any treatment notes prior to and since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a DRO at the RO.  The RO is advised that the Veteran may still be in prison and alternative means should be considered.

2.  Obtain any VA treatment records from January 2007 to September 2008 and from June 2009 to December 2011.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his low back disorder.  The examiner should review the claims file and note that review in the report.  The examiner should consider the service treatment records showing complaints of low back pain in June 1980; the July 2001 private medical record showing a work-related injury in May 2001 with MRI findings of degenerative changes at L4-5, disc herniation, and stenosis; and the February 2009 VA treatment record showing a history of low back pain since about the mid-1980s.  The examiner should also consider the Veteran's statements regarding disability onset and symptomatology since active service.  

The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset in or is causally related to active service, to include the June 1980 injury.  The examiner should provide a complete rationale for all conclusions.  

The RO is again advised that the Veteran may still be in prison and alternative means should be considered.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

